       Case 1:18-cv-06626-ALC-KNF Document 233 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
Actava TV, Inc., Master Call Communications, Inc.,
Master Call Corporation, and Rouslan Tsoutiev,                         18-CV-06626 (ALC)(KNF)

                          Plaintiffs,

                 -against-

Joint Stock Company “Channel One Russia Worldwide,”
Closed Joint Stock Company “CTC Network,” Closed
Joint Stock Company “New Channel”, Limited Liability
Company “Rain TV-Channel,” Closed Joint Stock
Company “TV DARIAL,” Limited Liability
Company “Comedy TV,” and Kartina Digital GmbH

                           Defendants.
-------------------------------------------------------------------X
Joint Stock Company “Channel One Russia Worldwide,”
Closed Joint Stock Company “CTC Network,” Closed
Joint Stock Company “New Channel,” Limited Liability
Company “Rain TV-Channel,” Closed Joint Stock
Company “TV DARIAL, “Limited Liability Company
“Comedy TV,” and Kartina Digital GmbH

                          Counterclaim Plaintiffs,

                 -against-

Actava TV, Inc., Master Call Communications Inc.,
Master Call Corporation, and Rouslan Tsoutiev,

                           Counterclaim Defendants.
-------------------------------------------------------------------X

        RAYMOND J. DOWD, ESQ., an attorney admitted to practice in the Southern District of

New York declares subject to penalties of perjury under the laws of the United States of America

as follows:

        1.       I am an attorney admitted to the Bar of the State of New York and to practice before

this Court. I am a partner at the law firm of Dunnington, Bartholow & Miller, LLP (“Dunnington”),


                                                        1
      Case 1:18-cv-06626-ALC-KNF Document 233 Filed 12/28/20 Page 2 of 2




attorneys for Joint Stock Company “CTC Network,” Joint Stock Company “New Channel,” and

Closed Joint Stock Company “TV DARIAL.” I submit this declaration pursuant to Local Civil

Rule 1.4, in support of the accompanying Consent Order for the Substitution of Counsel.

       2.      I have been informed that Joint Stock Company “CTC Network,” Joint Stock

Company “New Channel,” and Closed Joint Stock Company “TV DARIAL” wish to have Bochner

IP substituted in place of Dunnington as counsel in this action. Joint Stock Company “CTC

Network,” Joint Stock Company “New Channel,” and Closed Joint Stock Company “TV

DARIAL” have retained Bochner IP, and Dunnington will cooperate in transitioning the matter to

that firm. The above captioned action is in discovery with no current trial date scheduled.

Accordingly, the proposed substitution of counsel is not expected to affect the continuity of Joint

Stock Company “CTC Network,” Joint Stock Company “New Channel,” and Closed Joint Stock

Company “TV DARIAL”’s representation.

       3.      Dunnington, Bartholow & Miller, LLP is asserting a retaining or charging lien in

connection with this case.



Executed on December 28, 2020.



                                             DUNNINGTON BARTHOLOW & MILLER LLP

                                             By: /s Raymond J. Dowd
                                                  Raymond J. Dowd
                                                  230 Park Avenue 21st Floor
                                                  New York, NY 10177
                                                  Tel: (212) 682-8811
                                                  RDowd@dunnington.com




                                                2
